Citation Nr: 9907909	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-06 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to waiver of recovery of indebtedness created by 
the overpayment of VA pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty during World War II.

This appeal arises from a May 1996 decision of the Committee 
on Waivers and Compromises of the RO in Portland, Oregon, 
which denied the veteran's request for waiver of recovery of 
indebtedness created by overpayment of VA pension benefits in 
the amount of $2,297.00.

By correspondence received in December 1998, the veteran 
indicated that he was unable to attend a scheduled hearing 
before a Member of the Board of Veterans' Appeals (Board) to 
have been held at the RO, and requested that his appeal be 
forwarded to the Board for appellate review.


REMAND

A review of the record reveals that the veteran's claims 
file, which has been transferred to the Board does not appear 
to be complete.  Although it appears that the veteran served 
on active duty during World War II, there is no documentation 
pertaining this service.  Furthermore, there are several 
references contained in the claims file to previous rating 
determinations, pertaining to issues not currently before the 
Board, which are not actually contained in the claims file.  
Although it would appear that the claims file, as currently 
available for review, does contain all the evidence pertinent 
to the instant claim, it is preferable and customary for the 
Board to have access to the veteran's complete VA records.  
As the appeal must be remanded to the RO for the following 
reasons anyway, it is desirable to obtain the complete 
records at the same time.

Subsequent to the issuance of the Statement of the Case and 
the completion of the most recent confirmed rating decision, 
in March 1997, the veteran submitted written argument in 
support of his claim later in the same month.  In this 
statement, he advanced several theories of entitlement to a 
waiver which he had not previously raised.  This argument has 
not been reviewed by the Committee on Waivers in conjunction 
with an adjudication of the veteran's claim.  The veteran has 
not waived initial RO review of his argument.  Therefore, 
governing regulation dictates that the appeal be returned to 
the RO to allow for such a review to be accomplished.  
38 C.F.R. § 19.37(a) (1998).

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.  
In this case, the RO has determined that there was no fraud, 
misrepresentation or bad faith on the part of the veteran.  

In essence, "equity and good conscience" means fairness to 
both the debtor and to the government and involves a variety 
of elements.  Specific elements to be considered are:

1) Fault of the debtor.  Where the 
actions of the debtor contribute to 
creation of the debt.  2) Balancing of 
faults.  Weighing fault of the debtor 
against VA fault.  3)  Undue hardship.  
Whether collection would deprive debtor 
or family of basic necessities.  4) 
Defeat the purpose.  Whether withholding 
of benefits or recovery would nullify the 
objective for which benefits were 
intended.  5) Unjust enrichment.  Failure 
to make restitution would result in 
unfair gain to the debtor.  6) Changing 
position to one's detriment.  Reliance on 
VA benefits results in relinquishment of 
a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965.  

The list of elements contained in the regulation is not, 
however, all inclusive.
See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

A review of the May 1996 decision of the Committee on Waivers 
and Compromises shows that although the decision states all 
the factors listed above were considered, the Committee's 
reasoning is articulated for the record with regard to only 
some of the factors required.  The Board is of the opinion 
that a remand is required for the Committee to fully 
articulate its reasoning for the record.  "A bare conclusory 
statement, without both supporting analysis and explanation, 
is neither helpful to the veteran, nor 'clear enough to 
permit effective judicial review,' nor in compliance with the 
statutory requirements."  Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990).  Special attention should be paid to whether 
collecting this debt would defeat the purpose of the extra 
monetary benefit provided by VA pension benefits.  See Cullen 
v. Brown, 5 Vet. App. 510 (1993) for a brief discussion of 
various elements of the standard of equity and good 
conscience, in particular the elements of unjust enrichment 
and "defeat the purpose." 

Lastly, with regard to the element of undue hardship, the 
Board observes that although the veteran owns a life interest 
in a farm, the most recent information provided as to any 
income generated by the farm was submitted in December 1995.  
For complete and accurate calculation of the veteran's 
financial situation, more recent information regarding this 
property interest should be obtained.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The RO should obtain the remainder of 
the veteran's VA claims file for 
consolidation with the portion 
accompanying this remand.

2.  The veteran should be furnished with 
a blank Pension Claim Questionnaire for 
Farm Income (VA Form 21-465), and 
requested to complete it, providing 
information regarding farm income from 
1995 until the present, and submit it to 
the RO within a reasonable period of 
time.  The veteran should be furnished 
with the appropriate forms and invited to 
provide contemporaneous information 
regarding his financial status and 
medical expenses as well.

3.  After the development requested above 
has been completed, the RO should review 
the entire record, including the March 
1997 statement submitted by the veteran, 
conduct an analysis of all the elements 
of the standard of equity and good 
conscience discussed above, and provide a 
full explanation for the record.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 6 -


